Citation Nr: 1434439	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from June 1956 to May 1959 and from August 1959 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2011 and August 2012 rating from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues on appeal were previously before the Board in November 2013 when they were remanded for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The record before the Board consists solely of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran claims that his current hearing loss is a result of his active duty service to include exposure to acoustic trauma while working as a combat engineer in Vietnam.  To assist in the claim, VA arranged to have the Veteran examined and an opinion obtained regarding the etiology of the hearing loss.  In September 2011, the examiner opined that the hearing loss was less likely than not due to his active duty service.  The rationale was that the Veteran had normal hearing bilaterally at the time of his separation examination.  In November 2013, the Board found that the rationale for the opinion was inadequate.  The remand set forth that a full rationale be provided and that the rationale must consist of more than the Veteran's normal hearing at separation from active service.  The examiner provided the addendum opinion in December 2013.  He observed that there could be a problem interpreting the audiological results from 1968 as the calibration had changed from American Standards Association (ASA) units to International Organization for Standardization (ISO) units in November 1967 and the new calibration was not fully implemented until 1969.  The examiner reported that, if the new calibration was used, there is no "significant shift" in hearing at any frequencies when compared with testing conducted in October 1965.  The examiner was correct to use the ISO units for his opinion.  Military audiograms conducted prior to November 1967 were reported in ASA units.  VA used ASA units prior to July 1966, but in July 1966 VA adopted ISO units.  The military began using ISO units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  The examiner must address, however, what no significant shift in hearing is and whether this indicates, in any way, the onset of the Veteran's subsequent hearing loss.  

The examiner based part of his rationale on the fact that the Veteran indicated on a Report of Medical History that he did not have hearing loss at the time of the separation examination.  The Board finds, however, that the Veteran is credible with regard to his allegations of having hearing loss since discharge.  The examiner must provide an etiology opinion based on the Board's determination that the Veteran is credible in this regard.  

The examiner also based his etiology opinion, in part, on a treatise titled "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service From World War II to the Present."  The examiner wrote that the treatise provides that the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier exposure is extremely unlikely.  Significantly, the Veteran's representative has cited the same treatise as setting forth the finding that young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.  The Board finds the examiner should address this finding included in the report and indicate whether this was taken into account when determining the etiology of the hearing loss.  The Board would like to have a complete copy of the report.  

The Veteran is claiming that he is unemployable as a result of his service-connected disabilities and therefore warrants a TDIU.  An opinion regarding employability was obtained in August 2012.  Significantly, the opinion did not address the Veteran's service connected PTSD which is currently evaluated as 50 percent disabling.  The failure to do so negates the probative value of the employability opinion.  A new opinion which addresses the effects of all of the Veteran's service connected disabilities on his employability is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise to determine the nature and etiology of the Veteran's hearing loss.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hearing loss disorder originated during active duty or is otherwise etiologically related to service.  The examiner must be informed that the Veteran should be presumed credible with regard to his report of an in-service noise exposure and his reports that his hearing loss began during active duty.  In addition, the examiner must address the complete findings and its applicability of the treatise: "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service From World War II to the Present"  The examiner must include a copy of the treatise and must specifically address the allegation that the treatise advances the finding that young adults with a slight noise-induced high-frequency hearing loss, one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.

If the examiner determines that there was no significant shift in the Veteran's hearing during active duty, the examiner must explain what this finding means and the rationale and science behind it.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The Veteran also should be provided a VA examination by an examiner with sufficient expertise to determine the impact of all of the Veteran's service connected disabilities on his employability.  All pertinent evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state an opinion as to whether the service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for the opinion must also be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



